Richardson, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon a stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe respective parties hereto, subject to tbe approval of tbe Court, that tbe merchandise covered by tbe appeals for reappraisement enumerated in tbe attached Schedule of Cases, consists of bicycles exported from England.
IT IS FURTHER STIPULATED AND AGREED that tbe bicycle lamps or lights which are incorporated into tbe bicycles are supplied by tbe seller of tbe bicycles and that their value is included within tbe invoice unit values of tbe bicycles.
IT IS FURTHER STIPULATED AND AGREED that at tbe time of exportation of tbe instant merchandise to tbe United States, tbe prices at which such or similar merchandise was freely offered for sale to all purchasers in tbe principal market of tbe country from which exported, in tbe usual wholesale quantities and in tbe ordinary course of trade, for export to tbe United States, including tbe cost of all containers and coverings of whatever nature, and all costs, charges and expenses incident to placing tbe merchandise in condition, packed ready for shipment to tbe United States were tbe invoiced unit values, net packed.
IT IS FURTHER STIPULATED AND AGREED that tbe merchandise tbe subject of this stipulation is not included in tbe list of articles designated by tbe Secretary of tbe Treasury in T.D. 54521, as provided for in Sec. 6(a) of tbe Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of tbe Tariff Act of 1930 as amended by tbe Customs Simplification Act of 1956.
On the agreed facts, I find that export value, as that value is defined in 19 U.S.C.A., section 1401a (b) (section 402(b), Tariff Act of 1930, as amended by Customs Simplification Act of 1956), is the proper basis for the determination of the value of said merchandise and that the respective invoice unit prices, net, packed, represent said export values.
Judgment will be entered accordingly.